Case: 19-60209      Document: 00515199734         Page: 1    Date Filed: 11/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-60209                       November 14, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JEROME VINCENT STEVE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CR-106-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jerome Vincent Steve appeals his above-guidelines sentence after
pleading guilty, pursuant to a written plea agreement, to second degree
murder. Steve challenges the sentence as procedurally unreasonable on the
ground that the district court erroneously imposed various upward departures.
Seeking to enforce the appeal waiver, the Government moves to dismiss the
appeal and alternatively moves for summary affirmance.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60209    Document: 00515199734     Page: 2     Date Filed: 11/14/2019


                                 No. 19-60209

      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Based on our review of the
record, Steve knowingly and voluntarily entered his plea agreement, including
the appeal waiver, which is enforceable and bars his appeal. See United States
v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).           As Steve concedes, his
contention that his appeal waiver was unknowing because he entered into it
prior to sentencing and without knowledge of his ultimate sentence is
foreclosed. See United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).
We GRANT the Government’s motion to dismiss, and we DENY its alternative
motion for summary affirmance as unnecessary.
      APPEAL DISMISSED.




                                       2